Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 24, 1975, convicting him of grand larceny in the second degree, after a nonjury trial, and imposing sentence. Judgment affirmed. No opinion. Hopkins, Acting P. J., Martuscello, Cohalan and Rabin, JJ., concur; Titone, J., dissents and votes to reverse the judgment and dismiss the indictment, with the following memorandum: The People failed to show with a sufficient degree of certainty that defendant had the requisite criminal intent to commit grand larceny (see Penal Law, § 155.05, subd 1).